Case 1:19-cv-02595-ALC-KHP Document 38 Filed 02/06/20 Page 1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATEFILED, O- p-a
SOUTHERN DISTRICT OF NEW YORK

 

 

x
JUSTO CANO,
Plaintiff,
1:19-CV-2595(ALC)
-against-
ORDER
SEBASTIANS PIZZERIA, INC.,
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the parties’ revised settlement agreement and accompanying
joint motion to approve the settlement agreement, filed December 17, 2019. (ECF Nos. 37).
Having reviewed the settlement agreement, as required by Cheeks v. Freeport Pancake House,
Inc., 796 F.3d 199 (2d Cir. 2015), the Court finds it to be fair and reasonable, and approves the
settlement. Accordingly, it is ORDERED that the above-captioned case be dismissed with

prejudice in its entirety without fees or costs except as agreed to by the parties.
SO ORDERED.
Dated: February 6, 2020 Nl / (La
New York, New York (Aw o)—

ANDREW L. CARTER, JR.
United States District Judge

 

 
